UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
FTEMA RAYSOR,

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                   19-CV-6265 (PKC)(VMS)
                           v.

CITY OF NEW YORK, POLICE OFFICERS
TROY ANN SAFI, SORELY NUNEZ, and
MICHAEL GARGANO,

                                    Defendants.
---------------------------------------------------------------
PAMELA K. CHEN, United States District Judge:

        Plaintiff, proceeding pro se, files this action against the City of New York (“City”) and

Police Officers Safi, Nunez, and Gargano, alleging a violation of her Fourteenth Amendment rights

and a federal criminal statute, 18 U.S.C. § 242. The Court grants Plaintiff’s application to proceed

in forma pauperis pursuant to 28 U.S.C. § 1915. For the reasons set forth below, the Court

dismisses the Complaint, but grants Plaintiff thirty days to submit an Amended Complaint.

                                                 BACKGROUND

        Plaintiff’s statement of claim states in its entirety:

        November 2, 2017 at Brooklyn Borough Hall Loss of Liberty, confinement, serious
        personal and bodily injuries, mental anguish and emotional distress, and loss of
        earnings. As a result of the foregoing, Claimant has necessarily been caused out of
        pocket expenses including loss of earnings. (18 U.S.C. § 242) 14th Amendment,
        police brutality; misconduct, unreasonable search & seizure, sexual misconduct.


(Complaint, Dkt. 1, at 5.) Plaintiff’s requested remedy is “one hundred million dollars for lost

wages due to psychological disability expen[s]es.” (Id. at 6.)
                                   STANDARD OF REVIEW

       A pleading must provide “a short, plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). To avoid dismissal, such a statement must include

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim will be considered plausible on its face “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although

“detailed factual allegations” are not required, “[a] pleading that offers ‘labels and conclusions’ or

‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). Similarly, a complaint is insufficient to state a claim “if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

A district court shall also dismiss an in forma pauperis action if the action: “(i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

       “[A] pro se plaintiff is not exempt from compliance with relevant rules of procedural and

substantive law.” McCrary v. Cty. of Nassau, 493 F. Supp. 2d 581, 584 (E.D.N.Y. 2007) (citing

Faretta v. California, 422 U.S. 806, 834 n.36 (1975)). At the same time, “document[s] filed pro

se [are] to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (internal quotations and citations omitted). If a liberal reading of a pro se

complaint “gives any indication that a valid claim might be stated,” a court must grant the plaintiff

leave to amend the complaint. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).




                                                  2
       “When a complaint does not comply with the [Rule 8] requirement that it be short and

plain, the court has the power, on its own initiative or in response to a motion by the defendant, to

strike any portions that are redundant or immaterial, or to dismiss the complaint.” Salahuddin v.

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). The Second Circuit has “repeatedly emphasized that Rule

8 reflects ‘liberal pleading standards,’ simply requiring plaintiffs to ‘disclose sufficient

information to permit the defendant to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery.’” Riles v. Semple, 763

F. App’x 32, 34 (2d Cir. Feb. 27, 2019) (quoting Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir.

2000)). However, the Second Circuit has noted that dismissal of claims is “usually reserved for

those cases in which the complaint is so confused, ambiguous, vague, or otherwise unintelligible

that its true substance, if any, is well disguised.” Salahuddin, 861 F.2d at 42.

                                          DISCUSSION

       As an initial matter, Plaintiff’s claim under 18 U.S.C. § 242 is not cognizable, as federal

criminal statutes do not afford private causes of action. See Leeke v. Timmerman, 454 U.S. 83, 87

(1981) (“[T]he decision to prosecute is solely within the discretion of the prosecutor.”); Robinson

v. Overseas Military Sales Corp., 21 F.3d 502, 511 (2d Cir. 1994).

       Regarding any civil causes of action, Plaintiff’s Complaint does not satisfy Rule 8 and does

not plead sufficient facts “to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570. While Plaintiff lists several claims, such as police brutality and sexual misconduct,

the Court is unable to identify the substance of these claims even with a liberal eye and broad

construction. While the Complaint alleges that an incident occurred on November 2, 2017 at

Brooklyn’s Borough Hall, it fails to “disclose sufficient information to permit the defendant[s] ‘to

have a fair understanding of what the plaintiff is complaining about and to know whether there is



                                                 3
a basis for recovery[.]’” Kittay, 230 F.3d at 541 (quoting Ricciuti v. N.Y.C. Transit Auth., 941 F.2d

119, 123 (2d Cir. 1991)). Indeed, the Complaint is devoid of any factual allegations regarding

what happened during the alleged incident on November 2, 2017 or who was involved in that

incident. Because Plaintiff does not make any specific allegations against the named police

officers or the City, the Complaint fails to provide fair or reasonable notice of the claims against

Defendants. Thus, the Court dismisses Plaintiff’s Complaint for failure to state a claim on which

relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       However, to the extent Plaintiff seeks to raise a plausible § 1983 claim, 1 she is granted an

opportunity to amend her Complaint. See Fed R. Civ. P. 15(a); Gomez v. USAA Fed. Sav. Bank,

171 F.3d 794, 795 (2d Cir.1999) (per curiam) (“Certainly the court should not dismiss without

granting leave to amend at least once when a liberal reading of the [pro se] complaint gives any

indication that a valid claim might be stated.”). Plaintiff is granted thirty (30) days to file an

Amended Complaint setting forth any plausible claims under 42 U.S.C. § 1983. At a minimum,

Plaintiff should set forth factual allegations regarding the conduct or events that give rise to any

§ 1983 claim and the officers or other individuals involved in that conduct or those events.




       1
          In order to maintain an action under § 1983, a plaintiff must allege both that the conduct
complained of was “committed by a person acting under color of state law” and that the conduct
“deprived a person of rights, privileges or immunities secured by the Constitution or laws of the
United States.” Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994). Moreover, a plaintiff must
allege the direct or personal involvement of each of the named defendants in the alleged
constitutional deprivation. Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010); see also Farrell v.
Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is well-settled in this Circuit that personal involvement
of defendants in alleged constitutional deprivations is a prerequisite to an award of damages under
§ 1983.”).


                                                  4
                                          CONCLUSION

        The Complaint in this action, filed in forma pauperis, is dismissed for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).          If Plaintiff chooses to file an Amended

Complaint, she must do so within thirty (30) days of this Order. The Amended Complaint must

be captioned “AMENDED COMPLAINT” and bear the same docket number as this Order: 19-

CV-6265 (PKC)(VMS).          Plaintiff is advised that the Amended Complaint will replace her

Complaint in its entirety. To aid Plaintiff with this task, the Clerk of Court is respectfully requested

to provide a “Complaint for Violation of Civil Rights” form to Plaintiff.

        If Plaintiff fails to submit an Amended Complaint within thirty days, or if the Amended

Complaint does not comply with this Order, judgment dismissing this action shall be entered. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be

taken in good faith and therefore in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


                                                        SO ORDERED:



                                                        PAMELA K. CHEN
                                                        United States District Judge

Dated: November 20, 2019
       Brooklyn, New York




                                                   5
